Citation Nr: 1021132	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968, including service in Vietnam from January 1967 to 
January 1968, during which time he earned the Combat 
Infantryman Badge (CIB) among other awards.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in Newark, NJ, on Travel Board 
in January 2010; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving 
in Vietnam.  

2.  Resolving all doubt in the Veteran's favor, the evidence 
shows that tinnitus began in service.  


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 
U.S.C.A. §§  1101, 1110, 1112, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

After reviewing the evidence of record and when resolving 
doubt in the Veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  At the outset, the 
Board points out that the Veteran currently complains of 
tinnitus and that tinnitus is generally a subjective 
sensation that cannot be objectively identified.  In light of 
his subjective complaints, the Board finds that a current 
tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  In this regard, the Board notes that the DD-214 
shows that his military occupational specialty was an 
infantryman.  He is competent to describe the nature and 
extent of his in-service noise exposure, which is consistent 
with his military occupational specialty as an infantryman.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board concedes in service 
exposure.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms of 
tinnitus because this requires only personal knowledge as it 
comes to him through his senses and is a subjective 
sensation.  Layno, 6 Vet. App. at 470.  He has indicated that 
he experienced symptoms of tinnitus beginning in service.  
	
A VA examination in December 2007 showed complaints of 
constant bilateral tinnitus which the Veteran said he had had 
since Vietnam.  The Veteran reported his noise exposure in 
service to have included rifle fire, mortar fire, and canons, 
absent use of hearing protection devices.  He denied having 
had subsequent occupational or recreational noise exposure.  

He reported ringing in his ears for at least 25-30 years.  He 
was also found to have a mild sensorineural hearing loss in 
one ear.  In a February 2008 addendum, the examiner noted 
that service records were absent complaints of tinnitus or 
demonstrated hearing loss and the opined that tinnitus was 
not caused by or a result of in-service noise exposure. 

Nonetheless, the Veteran has since testified at length as to 
his tinnitus problems which he reported had not existed prior 
to service.  He said that he was injured on several instances 
in Vietnam and while his hearing problems were transient in 
nature, and returned to normal, the ringing in the ears was 
constant.  Tr. at 6.  He said he had been getting care from 
VA since 1991 but had not known that tinnitus was a condition 
for which he might seek benefits.  Tr. at 7-8.  He confirmed 
that he had worked for the telephone company but had not been 
subjected to noise trauma.  Tr. at 9.  He said he had not 
been exposed to recreational noise.  Tr. at 10-11.

In-service noise exposure has been conceded and he is 
competent to testify to the ringing in his ears.  Therefore, 
affording the Veteran the benefit of the doubt, in-service 
noise exposure plus a current disability and continuity of 
symptomatology since service, service connection for tinnitus 
is granted.  
	
Finally, a discussion addressing whether the mandates of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
complied with is not warranted.  To the extent necessary, VA 
has fulfilled its duty to notify and to assist the Veteran in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)).  

In light of the favorable determination reached in this case, 
no prejudice will result to the Veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for tinnitus is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


